Order, Supreme Court, Nassau County (Zelda Jonas, J.), entered on or about June 21, 2006, which, to the extent appealed from as limited by the briefs, granted the Antonacci defendants’ motion to dismiss the fourth cause of action and denied plaintiffs’ cross motion for an extension of time to serve an amended summons and complaint, unanimously modified, on the law, plaintiffs’ cross motion granted, and otherwise affirmed, without costs.
*574Plaintiff Ellen Stella and. her children were evicted from their home after it was sold to David Antonacci and Gerald Antonacci by plaintiff’s husband, Joseph Stella, in connection with a divorce. The complaint alleges that defendants illegally evicted them from the premises, ransacked their possessions, prevented them from removing their property, and videotaped the proceedings, among other things. Such conduct, even if it occurred, does not, as a matter of law, constitute sufficient grounds for intentional infliction of emotional distress, which requires acts or omissions so extreme in degree and outrageous in character as to exceed all possible bounds of decency and be regarded as atrocious and utterly intolerable in a civilized community (Murphy v American Home Prods. Corp., 58 NY2d 293, 303 [1983]).
Nevertheless, plaintiffs’ time to serve defendants should have been extended in the interest of justice (CPLR 306-b; Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 104 [2001]). Concur— Andrias, J.P., Nardelli, Buckley and Catterson, JJ.